 4:20-bk-13683 Doc#: 31 Filed: 02/12/21 Entered: 02/12/21 15:38:54 Page 1 of 38



McCarthy & Holthus, LLP
Teaven Stamatis SBN 2008064
MHTbankruptcy@mccarthyholthus.com
202 N. Walton Blvd., Suite 14, Bentonville, AR 72712
Phone: (214) 291-3800
Fax:    (214) 291-3801
ATTORNEYS FOR MOVANT
AR-20-22549

                       IN THE UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

   IN RE:                                                §    CASE NO. 20-13683
   DANIELLE BOYCE AKA DANIELLE                           §
   WILLIAMS                                              §    CHAPTER 13
        DEBTOR(S)                                        §
                                                         §
   FIRST GUARANTY MORTGAGE                               §
   CORPORATION, ITS ASSIGNEES                            §
   AND/OR SUCCESSORS, BY AND                             §
   THROUGH ITS SERVICING AGENT                           §
   RUSHMORE LOAN MANAGEMENT                              §
   SERVICES, LLC                                         §
       MOVANT                                            §
   VS.                                                   §
                                                         §
   DANIELLE BOYCE AKA DANIELLE
   WILLIAMS
       DEBTOR(S)
   AND JACK W. GOODING, TRUSTEE


                   MOTION FOR RELIEF FROM THE AUTOMATIC STAY

         Comes now FIRST GUARANTY MORTGAGE CORPORATION, ITS ASSIGNEES

 AND/OR SUCCESSORS, BY AND THROUGH ITS SERVICING AGENT RUSHMORE

 LOAN MANAGEMENT SERVICES, LLC, herei naft er “Movant ,” by and through its

 attorneys, McCarthy & Holthus, LLP, and for its Motion for Relief from Automatic Stay

 against DANIELLE BOYCE AKA DANIELLE WILLIAMS, Debtor(s) herein, states:

       1.        On 9/24/2020, Danielle Boyce, hereinafter referred to




                                                                     M&H File No. AR-20-22549
 4:20-bk-13683 Doc#: 31 Filed: 02/12/21 Entered: 02/12/21 15:38:54 Page 2 of 38




as the Debtor, whether one or more, filed a voluntary petition under Chapter 13 of the Bankruptcy

Code, thereby initiating the above-styled bankruptcy proceeding. JACK W. GOODING is the

duly appointed and acting trustee.

       2.      Movant is the servicer of the Security Instrument ex e c u t e d b y Danielle

Boyce a n d N o t e e x e c u t e d b y Danielle Boyce o n 5/25/2017, securing payment in the

principal   sum     of $259,218.00       to    Mortgage         Electronic          Registration

S y s t e m s I n c . ( “ M E R S ” ) , a s n o m i n e e f o r Bank of Little Rock Mortgage

Corporation. A copy of the Security Instrument (along with any assignments thereof) and

Note are attached hereto and incorporated herein. This Security Instrument encumbers the real

property located at 209 Suncrest Street, Bryant, AR 72022, more particularly described as

follows:

       LOT 76, WESTPOINTE NORTH, PHASE II, AN ADDITION TO THE CITY OF
       BRYANT, SALINE COUNTY, ARKANSAS

       3.      The Debtor herein is currently in default under the Security Instrument and

Note by virtue of Debtor’s failure to make full regular monthly installment payments thereon.

       4.          The Security Instrument and Note are in default and, in addition to the principal

balance due, Debtor owes accrued interest, applicable late charges thereon until paid, and Movant

may also be entitled to reasonable attorney’s fees as set forth in the Security Instrument.

       5.         As set forth herein, Debtor is post-petition due for the 11/1/2020 payment, thus

indicating that Debtor is not making the payments to Movant. Movant would affirmatively allege

that the Debtor has defaulted under the provisions of the plan and that Debtor has failed to make

payments to Movant as required by the proposed plan. Movant would respectfully further allege

that the Debtor continues to use the real property, thereby causing it to diminish in value. Under the

Debtor’s bankruptcy plan, these payments are to be paid inside the plan. At the Debtor’s current



                                                                        M&H File No. AR-20-22549
 4:20-bk-13683 Doc#: 31 Filed: 02/12/21 Entered: 02/12/21 15:38:54 Page 3 of 38




rate and amount of payments, Debtor will not cure the arrearage which Debtor owes to Movant and

indeed will only fall further behind, thus making Debtor’s Chapter 13 plan no longer feasible. This

failure constitutes a material default, which entitles Movant to relief pursuant to 11 U.S.C. §

362(d)(1).

       6.       Movant would affirmatively allege that it is entitled to relief from the automatic

stay pursuant to 11 U.S.C. § 362(d)(1), and that cause exists, due to the failure of the Debtor to

provide for adequate protection payments of Movant’s interest in the real property. Debtor is

unable to demonstrate any reasonable likelihood that Debtor will be able to make payments to

Movant as required to prevent the collateral from deteriorating. Therefore, the Court should grant

Movant relief from the automatic stay to enable Movant to foreclose against and liquidate the real

property and, if appropriate, to file an unsecured claim in this Chapter 13 proceeding.

       7.       Movant requests that Rule 4001(a)(3) not apply in this case, thus permitting it to

immediately enforce and implement an order granting relief from the automatic stay.

       8.       Movant requests that the Order granting relief from the stay confirm that the

provisions of Rule 3002.1 will no longer apply as the plan no longer provides for treatment of

Movant’s claim under 11 U.S.C. § 1322(b)(5).

       9.      Movant requests that the Court enter an Order terminating the pending automatic

stay to allow Movant to send to any party or parties protected by the automatic stay any and all

notices required by applicable state and/or federal law or regulation. Movant further requests that

the Court enter an Order terminating the automatic stay to allow Movant to take such actions with

respect to the Property as provided for under applicable nonbankruptcy law, including but not

limited to, informing the Debtor of any loan modification, short sale, or other loss mitigation

options.




                                                                        M&H File No. AR-20-22549
 4:20-bk-13683 Doc#: 31 Filed: 02/12/21 Entered: 02/12/21 15:38:54 Page 4 of 38




        10.     Movant hereby waives the 30-day hearing requirement contained in 11 U.S.C. §

362(e)(1).

        WHEREFORE, Movant prays that it be granted relief from the automatic stay; that it be

allowed to initiate foreclosure proceedings against the real property securing the Debtor’s

Security Instrument and Note; that in the event relief is not granted, the Court enter an order for

the Debtor to strictly comply with the plan payments for the life of the plan; for its costs and

attorney’s fees herein, and for all other just and proper relief.


                                           Respectfully Submitted,

                                           MCCARTHY & HOLTHUS, LLP

                                           /s/ Teaven Stamatis
                                           Teaven Stamatis SBN 2008064
                                           MHTbankruptcy@mccarthyholthus.com
                                           202 N. Walton Blvd., Suite 14
                                           Bentonville, AR 72712
                                           Phone: (214) 291-3800
                                           Fax: (214) 291-3801
                                           Atty File No.: AR-20-22549
                                           ATTORNEYS FOR MOVANT




                                                                     M&H File No. AR-20-22549
 4:20-bk-13683 Doc#: 31 Filed: 02/12/21 Entered: 02/12/21 15:38:54 Page 5 of 38




                               CERTIFICATE OF SERVICE

        A copy of this motion was served in the manner designated below upon the parties listed
herein on 2/12/2021.

Via First Class Mail Postage Prepaid:

DEBTOR
Danielle Boyce
209 Suncrest Street
Bryant, AR 72022


Via CM/ECF:

DEBTOR'S COUNSEL
Mickey Lynn Stevens
American Bankruptcy Associates PLLC.
Attn: Skelton & Stevens Legal Group PLLC.
2615 N. Prickett Road Suite 2
Bryant, AR 72022

TRUSTEE
Jack W. Gooding
P.O. Box 8202
Little Rock, AR 72221

U.S. TRUSTEE
200 W Capitol, Suite 1200
Little Rock, AR 72201


                                            /s/ Teaven Stamatis
                                            Teaven Stamatis




                                                                   M&H File No. AR-20-22549
4:20-bk-13683 Doc#: 31 Filed: 02/12/21 Entered: 02/12/21 15:38:54 Page 6 of 38
4:20-bk-13683 Doc#: 31 Filed: 02/12/21 Entered: 02/12/21 15:38:54 Page 7 of 38
4:20-bk-13683 Doc#: 31 Filed: 02/12/21 Entered: 02/12/21 15:38:54 Page 8 of 38
4:20-bk-13683 Doc#: 31 Filed: 02/12/21 Entered: 02/12/21 15:38:54 Page 9 of 38
4:20-bk-13683 Doc#: 31 Filed: 02/12/21 Entered: 02/12/21 15:38:54 Page 10 of 38
4:20-bk-13683 Doc#: 31 Filed: 02/12/21 Entered: 02/12/21 15:38:54 Page 11 of 38
4:20-bk-13683 Doc#: 31 Filed: 02/12/21 Entered: 02/12/21 15:38:54 Page 12 of 38
4:20-bk-13683 Doc#: 31 Filed: 02/12/21 Entered: 02/12/21 15:38:54 Page 13 of 38
4:20-bk-13683 Doc#: 31 Filed: 02/12/21 Entered: 02/12/21 15:38:54 Page 14 of 38
4:20-bk-13683 Doc#: 31 Filed: 02/12/21 Entered: 02/12/21 15:38:54 Page 15 of 38
4:20-bk-13683 Doc#: 31 Filed: 02/12/21 Entered: 02/12/21 15:38:54 Page 16 of 38
4:20-bk-13683 Doc#: 31 Filed: 02/12/21 Entered: 02/12/21 15:38:54 Page 17 of 38
4:20-bk-13683 Doc#: 31 Filed: 02/12/21 Entered: 02/12/21 15:38:54 Page 18 of 38
4:20-bk-13683 Doc#: 31 Filed: 02/12/21 Entered: 02/12/21 15:38:54 Page 19 of 38
4:20-bk-13683 Doc#: 31 Filed: 02/12/21 Entered: 02/12/21 15:38:54 Page 20 of 38
4:20-bk-13683 Doc#: 31 Filed: 02/12/21 Entered: 02/12/21 15:38:54 Page 21 of 38
4:20-bk-13683 Doc#: 31 Filed: 02/12/21 Entered: 02/12/21 15:38:54 Page 22 of 38
4:20-bk-13683 Doc#: 31 Filed: 02/12/21 Entered: 02/12/21 15:38:54 Page 23 of 38
4:20-bk-13683 Doc#: 31 Filed: 02/12/21 Entered: 02/12/21 15:38:54 Page 24 of 38
4:20-bk-13683 Doc#: 31 Filed: 02/12/21 Entered: 02/12/21 15:38:54 Page 25 of 38
4:20-bk-13683 Doc#: 31 Filed: 02/12/21 Entered: 02/12/21 15:38:54 Page 26 of 38
4:20-bk-13683 Doc#: 31 Filed: 02/12/21 Entered: 02/12/21 15:38:54 Page 27 of 38
4:20-bk-13683 Doc#: 31 Filed: 02/12/21 Entered: 02/12/21 15:38:54 Page 28 of 38
4:20-bk-13683 Doc#: 31 Filed: 02/12/21 Entered: 02/12/21 15:38:54 Page 29 of 38
4:20-bk-13683 Doc#: 31 Filed: 02/12/21 Entered: 02/12/21 15:38:54 Page 30 of 38
4:20-bk-13683 Doc#: 31 Filed: 02/12/21 Entered: 02/12/21 15:38:54 Page 31 of 38
4:20-bk-13683 Doc#: 31 Filed: 02/12/21 Entered: 02/12/21 15:38:54 Page 32 of 38
4:20-bk-13683 Doc#: 31 Filed: 02/12/21 Entered: 02/12/21 15:38:54 Page 33 of 38
4:20-bk-13683 Doc#: 31 Filed: 02/12/21 Entered: 02/12/21 15:38:54 Page 34 of 38
4:20-bk-13683 Doc#: 31 Filed: 02/12/21 Entered: 02/12/21 15:38:54 Page 35 of 38
4:20-bk-13683 Doc#: 31 Filed: 02/12/21 Entered: 02/12/21 15:38:54 Page 36 of 38
4:20-bk-13683 Doc#: 31 Filed: 02/12/21 Entered: 02/12/21 15:38:54 Page 37 of 38
4:20-bk-13683 Doc#: 31 Filed: 02/12/21 Entered: 02/12/21 15:38:54 Page 38 of 38
